E‘:I;TEEE§E:B

/

,~.

UNITED STATES DISTRICT COURT JAN 1 5 2059
FOR THE DISTRICT OF COLUMBIA Clerk, U.s. Diszr' r& 5
Courts for the Di;irict ofgli)r|iiiiigi:a
LOUIS HOLGER, ) '
)
Plaintiff, )
)
v. ) Civil Action No. 18-3048 (UNA)
)
TIMOTHY MARK BURGESS, et al. , )
)
Defendants. )
MEMORANDUM OPINION

 

Plaintiff Louis Holger currently is incarcerated at the Federal Bureau of Prisons’
Springfleld Medical Center. He purports to bring a class action suit for the return of money,
property and other resources to the Tribes of Planet Earth. The Court will grant plaintiffs

application to proceed in forma pauperis and dismiss the complaint with prejudice.

“[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.
319, 325 (1989); see Brandon v. District ofColumbia Ba'. ofParole, 734 F.Zd 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact when “the facts alleged are clearly baseless, a
category encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.
Hernandez, 504 U.S. 25, 33 (1992). Based on its review of plaintiffs pleading, titled “Notice
and Claim for Equal Justice Under the Law,” and the allegations set forth therein, the Court

deems the complaint frivolous under 28 U.S.C. §§ l9l$(e)(2)(B)(i), 1915A(b)(l).

Although the Court grants plaintiffs application to proceed in forma pauperis, plaintiff is
advised that the dismissal of this action is a “strike” for purposes of 28 U.S.C. § 1915(g), which

provides:

In no event shall a prisoner bring a civil action or appeal a judgment
in a civil action or proceeding under this section if the prisoner has,
on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States
that was dismissed on the grounds that it is frivolous, malicious, or
fails to state a claim upon ‘which relief may be granted, unless the
prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g); see Fourstar v. Garden City Grp., Inc., 875 F.3d ll47, 1149 (D.C. Cir.
2017) (“[A] dismissal of a prisoner’s lawsuit for failure to state a claim, or as frivolous or
malicious, is commonly referred to as a strike.”). This plaintiff has accumulated two strikes, see
Holger v. United States of America, No. 3 : l 8-cv-0024l (D. Alaska Dec. 20, 2018) (dismissing
with prejudice for failure to state a claim upon which relief can be granted); Holger v. Burgess,
No. 3:18-cv-00166 (D. Alaska Aug. 3, 2018) (dismissing With prejudice for failure to state a
claim upon which relief can be granted). If, in a future civil action, plaintiff fails to demonstrate
that he qualifies for the “imminent danger” exception, the Court may deny his application to
proceed in forma pauperis.

An Order is issued separately.

DATE; January l/\ ,2019 …Q”%A/

United States"f)istrict Judge

